Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 1 of 16




             EXHIBIT B




                                                             Exhibit B, Page 6
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 2 of 16


                                                                          ELECTRONICALLY FILE
 1 Jeremy F. Bolling(er SBN 240132)                                              2/26/2021 4:09 P
   Ari E. Moss (SBN 238579)                                             Kern County Superior Cou
 2 Dennis F. Moss (SBN 77512)                                      By Sophia Munoz Alvarez, Depul
   Kiara Bramasco (SBN 322600)
 3 MOSS BOLLINGER LLP
   15300 Ventura Blvd., Ste. 207
 4 Sherman Oaks, California 91403
   Telephone: (310) 982-2984
 5 Facsimile: (818) 963-5954
   jeremy@mossbollinger.com
 6 ari@mossbollinger.com
   dennis@mossbollinger.com
 7 kiara@mossbollinger.com

 8 Attorneys for Plaintiffs DAMARIS ROMAN
   And JOHNNIE CORINA III
 9
                              SUPERIOR COURT OF CALIFORNIA
10
                                     COUNTY OF KERN
11

12
   DAMARIS ROMAN and JONNIE CORINA                    Case No.: BCV-21-100433
13 III, individually and on behalf of other persons
   similarly situated,                                CLASS ACTION
14
                   Plaintiffs,                        COMPLAINT FOR DAMAGES:
15
           vs.                                        1.    FAILURE TO PAY ALL
16                                                          PREMIUM WAGES [Cal. Labor
   AMAZON.COM SERVICES, LLC, a                              Code §§ 226.7 and 512];
17 Delaware limited liability company; and DOES       2.    FAILURE TO PAY ALL WAGES
   1-50, inclusive,
18                                                          DUE AND OWING ON
                   Defendants.                              SEPARATION FROM
19                                                          EMPLOYMENT [Cal. Labor Code
                                                            §§ 201-203];
20                                                    3.    UNFAIR BUSINESS PRACTICES
                                                            [Cal. Bus. & Prof. Code §§ 17200]
21

22                                                    DEMAND FOR JURY TRIAL

23

24

25
26
27
28
                                             COMPLAINT


                                                                                    Exhibit B, Page 7
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 3 of 16



 1          Plaintiffs DAMARIS ROMAN and JOHNNIE CORINA III (collectively, "Plaintiffs") on
 2 behalf of themselves, and all others similarly situated, complain and allege as follows:
 3                                          INTRODUCTION
 4          1.     This is a class action lawsuit brought on behalf of Plaintiffs and other similarly
 5 situated persons who work or worked for Defendant Amazon.com Services, LLC ("Amazon" or

 6 "Defendant") who earned non-discretionary compensation in addition to base hourly wages,

 7 including but not limited to shift differentials or non-discretionary incentive bonuses, and were

 8 subject to the policies of practices described herein. Plaintiff's claims for meal and rest period

 9 violations, waiting time penalties, and unfair competition arise from Defendant's failure to factor ,

10 non-discretionary compensation into the calculation of the regular rate of pay for the payment of

11 break violation premiums under Labor Code § 226.7 and 512 and the payment of Paid Sick

12 Leave under Labor Code § 264. Under Code of Civil Procedure § 382, Plaintiffs seek classwide

13 remedies for inadequate penalties paid for meal and rest period violations, waiting time penalties
14 in the form of continuation wages for failure to timely pay employees all wages upon cessation

15 of employment, restitution of unpaid sick leave wages, other equitable relief, reasonable

16 attorneys' fees and costs.

17                                  JURISDICTION AND VENUE

18          2.     This Court has jurisdiction over this action under Article 6 of the California

19 Constitution and California Code of Civil Procedure § 410.10.

20          3.     This Court has jurisdiction over Plaintiffs' and Class Members' claims under

21 California Code of Civil Procedure §§ 201-203, 218 and 246.

22          4.     This Court has jurisdiction over Plaintiffs' and the Class Members' claims for
23 restitution of unpaid wages and other ill-gotten benefits arising from Defendants' unlawful
24 and/or unfair business practices under California Business & Professions Code §§17200 et seq.

25          5.     Venue is proper in this judicial district, pursuant to California Code of Civil
26 Procedure § 395.5 because the acts alleged herein, in part, took place in Kern County, California.

27
28
                                                COMPLAINT



                                                                                              Exhibit B, Page 8
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 4 of 16



 1                                               PARTIES

 2          6.      Plaintiff DAMARIS ROMAN is a resident of Kern County, California. Plaintiff

 3 Roman was employed by Defendants on an hourly basis at the Amazon distribution center in
 4 Bakersfield, California, from September 2020 until January 2021.

 5          7.      Plaintiff JOHNNIE CORINA III is a resident of Riverside County, California

 6 Plaintiff Corina was employed by Defendants on an hourly basis at the Amazon distribution

 7 center in Riverside, California, from October 2019 through October 2020.

 8          8.      Plaintiffs appear in this action on behalf of themselves and on behalf of all others

 9 similarly situated.

10          9.      Defendant AMAZON.COM SERVICES, LLC ("Amazon") is a Delaware limited

11 liability company that does business throughout California.

12          10.     Plaintiffs are informed and believe that DOES 1 through 50 are corporations,

13 individuals, limited liability partnerships, limited liability companies, general partnerships, sole
14 proprietorships or are other business entities or organizations of a nature not currently known to

15 Plaintiffs.

16          11.     Plaintiffs are unaware of the true names of Defendants DOES 1 through 50.

17 Plaintiffs sue said defendants by said fictitious name and will amend this complaint when the

18 true names and capacities are ascertained or when such facts pertaining to liability are

19 ascertained, or as permitted by law or by the Court. Plaintiffs are informed and believe that each
                                                                        )
20 of the fictitiously named Defendants is in some manner responsible for the events and allegations

21 set forth in this complaint.

22          12.     All of the acts and failures to act alleged herein were duly performed by and were

23 attributable to all Defendants, each acting as a joint employer, successor, agent, employee, or

24 under the direction and control of the others, except as specifically alleged otherwise. Said acts

25 and failures to act were within the scope of such agency and/or employment, and each
26 Defendant participated in, approved and/or ratified the unlawful acts and omissions by the other
27 Defendants complained of herein. Whenever and wherever reference is made in this Complaint
28
                                                 COMPLAINT



                                                                                              Exhibit B, Page 9
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 5 of 16



 1 I to any act by a Defendant or Defendants, such allegations and reference shall also be deemed to

 2 I mean the acts and failures to act of each Defendant acting individually, jointly and/or severally.

 3          13.     Plaintiffs make the allegations in this complaint without any admission that, as to

 4 any particular allegation, Plaintiffs bear the burden of pleading, proving, or persuading, and

 5 Plaintiffs reserve all of Plaintiffs' rights to plead in the alternative.

 6          14.     Amazon and DOES 1-50 are collectively referred to herein as "Defendants".

 7                                GENERAL FACTUAL ALLEGATIONS

 8          15.     Facts Related to Defendants' Calculation of Paid Sick Leave Wages: During

 9 their employment with Amazon, Plaintiffs and members of the Paid Sick Leave Class were

10 entitled to "paid sick days" pursuant to the California Healthy Workplaces, Healthy Families Act

11 of 2014, California Labor Code sections 245, et seq.

12          16.     Labor Code section 246(1) requires that employers pay sick time pay to non-

13 exempt employees at the employee's "regular rate of pay." Employers may either calculate "paid

14 sick days" for non-exempt employees in California at the regular rate of pay for the workweek in

15 which the employee uses paid sick time or by dividing the employee's total wages, not including

16 overtime premium pay, by the employee's total hours worked in the full pay periods of the prior

17 90 days of employment. Labor Code § 246(1)(1-2). The "regular rate of pay" includes all

18 remuneration for employment paid to the employee and includes, but is not limited to, shift

19 differentials and non-discretionary incentive bonuses.

20          17.     During the relevant period, Plaintiffs and other members of the Paid Sick Leave

21 I Class accrued and took paid sick leave. However, Defendants failed to include such non-

22 discretionary remuneration, including shift differentials, when determining the "regular rate of

23 pay" for Plaintiffs and other members of the Paid Sick Leave Class for purposes of sick time pay

24 when Plaintiffs and other Members of the Paid Sick Leave Class were paid sick time pay and
                                                                                                      I
25 shift differentials in the same relevant period. Instead, Defendants only paid Plaintiffs and other

26 members of the Paid Sick Leave Class paid sick leave at their base hourly rate, rather than at

27 their "regular rate of pay."

28
                                                  CKGulW7Jl_I`
                                                            ►Il11



                                                                                            Exhibit B, Page 10
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 6 of 16



 1          18.     Facts Related to Defendants' Calculation of Meal and Rest Period Premiums:

 2 I Wage Order 9-2001(11) provides: "If an employer fails to provide an employee a meal period in

 3 I accordance with the applicable provisions of this order, the employer shall pay the employee one

 4 1(1) hour of pay at the employee's regular rate of compensatioh for each workday that the meal

 5 I period is not provided." Wage Order 9-2001(11)(B), (12)(B) (same re rest periods) (emphasis

 6 I added); see also Labor Code § 226.7(c) ("If an employer fails to provide an employee a meal or

 7 I rest or recovery period in accordance with a state law, ..., the employer shall pay the employee

 8 one additional hour of pay at the employee's regular rate of cornpensation for each work day

 9 that the meal or rest period is not provided." (Emphasis added)).

10          19.     During the relevant period, Defendants paid premium wages to Plaintiffs and

11 I other members of the Break Premium Class for violations of the California's meal and rest break

12 laws. However, Defendants paid Plaintiffs and other members of the Break Premium Class one

13 hour of pay at their base hourly rates when compensating those employees for violations of the

14 meal and rest period requirements, including in periods when the employees earned shift

15 differentials and other forms of remuneration required to be factored into an employee's regular

16 rate of compensation.

17          20.     On October 9, 2019, the California Court of Appeal for the Second Appellate

18 I District, Division 3, ruled, in a 2-1 decision, that the one hour of pay premium at the "regular rate

19 of compensation" pursuant to Labor Code 226.7 payable to employees for each break violation

20 should be paid at their base hourly rate without factoring in other forms of wages. Ferra v.

21 Loews Hollywood Hotel, LLC, 40 Cal. App. 5th 1239 (2019). The California Supreme Court

22 granted review in Ferra on January 22, 2020, and it is anticipated the Supreme Court will be

23 deciding whether or not to reverse the Court of Appeal majority opinion in the next 18 months,

24 finding that other forms of wages must be factored into the "regular rate." Briefing of the parties
                                                                                               r

25 and amici in Ferra has been completed. Counsel for Plaintiffs herein is counsel for the

26 Plaintiff/Appellant in Ferra.

27

28
                                                 COMPLAINT



                                                                                             Exhibit B, Page 11
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 7 of 16



 1                        CLASS DEFINITIONS AND CLASS ALLEGATIONS

 2         21.      Plaintiffs bring this action on behalf of themselves, on behalf of all others

 3 similarly situated, and as members of Classes defined as follows:

 4         a.    Paid Sick Leave Class: All current and former non-exempt employees of

 5               Defendants in California who used paid sick leave within the four years

 6               preceding the filing of the Complaint through the date Notice is mailed to the

 7               members of this class and either (a) earned some form of non-discretionary

 8               wages in addition to base hourly wages (including but not limited to shift

 9               differentials and non-discretionary incentive bonuses) for the workweek in

10               which the employee used the paid sick leave or (b) earned some form of non-

11               discretionary wages in addition to base hourly wages (including but not

12               limited to shift differentials and non-discretionary incentive bonuses) for the

13               full pay periods of the 90 days prior to the employee's use of the paid sick

14               leave.

15         b.    Break Premium Class: All current and former non-exempt employees of

16               Defendants in California for whom Defendants' payroll records show they

17               earned base hourly wages, additional non-discretionary wages (including but

18               not limited to shift differentials and non-discretionary incentive bonuses), and

19               meal period and/or rest period premium wages during the same pay period at

20               any time during the four years preceding the filing of the Complaint through

21               the date Notice is mailed to the members of this Class.

22         c.    Waiting Time Penalty Class: Members of the Paid Sick Leave Class and

23               members of. the Break Premium Class whose employment by Defendants

24               ended during the three years preceding the filing of the Complaint through the

25               date Notice is mailed to the members of this Class.

26         22.      This action has been brought and may be properly maintained as a class action

27 pursuant to the provisions of California Code of Civil Procedure § 382 and other applicable law.

28
                                                 COMPLAINT



                                                                                             Exhibit B, Page 12
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 8 of 16



 1         23.     Numerosity: Code of Civil Procedure § 382: members of the Classes are so

 2 numerous that their individual joinder is impracticable. The precise number of Class members

 3 and their addresses are unknown to Plaintiffs. However, Plaintiffs are informed and believe that

 4 I the number can be obtained from Defendants' records. Class members may be notified of the

 5 pendency of this action by mail, electronic mail, the Internet, or published notice.

 6         24.     Existence of Predominance of Common Ouestions of Fact and Law: Code of

 7 Civil Procedure § 382: Common questions of law and fact exist as to all members of the Class.

 8 These questions predominate over any questions effecting only individual members of the class.

 9 1 These common factual and legal questions include:

10                 (a) Whether Defendants' failure to factor non-discretionary remuneration, such as

11                     shift differentials and other forms of compensation paid to class members, into

12                     the payment of premium wages for break violations violated Labor Code §

13                     226.7(c) and the applicable IWC Wage Orders;

14                 (b) Whether Defendants' failure to factor non-discretionary remuneration, such as

15                     shift differentials and other forms of compensation paid to class members, into

16                     the regular rate of pay for paid sick leave violated Labor Code §§ 245, et seq.,

17                     and the applicable IWC Wage Orders;

18                 (c) Whether Defendants willfully failed to provide class members who ceased

19                     employment with Defendants all wages owed at the time of the cessation of

20                     the employee-employer relationship;

21                 (d) Whether Defendants committed unlawful business practices or acts within the

22                     meaning of Business & Professions Code Sects. 17200 et seq.;

23                 (e) Whether, as a consequence of Defendants' unlawful conduct, the members of

24                     the Classes are entitled to restitution, and/or equitable relief;

25                 (f) Whether Defendants' affirmative defenses, if any, raise any common issues of

26                     law or fact as to Plaintiffs and the class members as a whole.

27

28
                                                 COMPLAINT



                                                                                           Exhibit B, Page 13
         Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 9 of 16


                                                            i
 1           25.     Tynicality: Plaintiffs' claims are typical of the claims of the members of each

 2 Class because Plaintiffs, as hourly paid employees, were exposed to the same unlawful business
 3 practices as the members of the classes. Plaintiffs sustained the same types of injuries and losses
 4 that the class members sustained. Plaintiffs are subject to the same affirmative defenses as the

 5 11 members of the class.

 6           26.     Adecivacy: Plaintiffs will adequately and fairly protect the interests of the

 7 members of the Classes. Plaintiffs have no interest adverse to the interests of absent Class

 8 members. Plaintiffs are represented by legal counsel who has substantial class action experience

 9 in civil litigation and employment law.

10           27.     Superiority: A class action is superior to other available means for fair and

11 efficient adjudication of the claims of the Classes and would be beneficial for the parties and the

12 court. Class action treatment will allow a large number of similarly situated persons to prosecute

13 their common claims in a single forum, simultaneously, efficiently, and without the unnecessary
14 duplication of effort and expense that numerous individual actions would require. The monetary

15 amounts due to many individual Class members are likely to be relatively small, and the burden

16 and expense of individual litigation would make it difficult or impossible for individual members

17 of the Class to seek and obtain relief. A class action will serve an important public interest by

18 permitting such individuals to effectively pursue recovery of the sums owed to them. Further,

19 class litigation prevents the potential for inconsistent or contradictory judgments raised by

20 individual litigation.

21                                     FIRST CAUSE OF ACTION

22    FAILURE TO PAY ALL PREMIUMS FOR MEAL AND REST PERIOD VIOLATIONS

23                 (Cal. Lab. Code §§ 226.7 and 512; IWC Wage Order 9-2001(11-12))

24                  (By Plaintiffs and the Break Premium Class Against Defendants)
25           28.     Plaintiffs reallege and incorporate by reference the foregoing allegations as
26 I I though set forth herein.
27
28
                                                 COMPLAINT



                                                                                             Exhibit B, Page 14
       Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 10 of 16



 1         29.       At all relevant times, Plaintiffs and the other members of the Break Premium
 2 Class were employees of Defendants covered by Labor Code Section 226.7 and the applicable

 3 Wage Orders, including Wage Order 9-2001.
                                                                              I
 4         30.       Pursuant to Labor Code Section 226.7 and section 12 of Wage Order 9-2001,

 5 Plaintiffs and the other members of the Break Premium Class were entitled to rest periods of at

 6 least 10 minutes for each four-hour period of work, or major fraction thereof, and one hour of

 7 additional pay (i.e., premium) for every day a required rest period was not provided.

 8         31.       Pursuant to Labor Code Sections 226.7 and 512, and section 11 of Wage Order 9-

 9 2001, Plaintiffs and the other members of the Break Premium Class were entitled to a meal

10 period of at least 30 minutes for each workday they worked more than 5 hours in any workday,

11 and one additional hour of pay (i.e., premium) for every day that a timely meal period was not

12 provided.

13         32.       When Defendants failed to allow Plaintiffs and other members of the Break

14 Premium Class to take their meal and/or rest periods in accordance with Labor Code Section

15 226.7 and Wage Order 9-2001, Defendants maintained a policy or practice of paying break

16 premiums in amounts that only included "base hourly wages" in the "regular rate" calculation

17 and did not factor in other non-discretionary wages as required by Labor Code Section 226.7 and

18 Wage Order 9-2001.

19         33.       During the period in which Defendants did not provide Plaintiffs and members of

20 the Break Premium Class all compliant rest and/or meal periods, Defendants failed to provide

21 Plaintiffs and other members of the Break Premium Class the additional hour of pay required by

22 Labor Code Section 226.7 and Wage Order 9-2001 at the "regular rate" by failing to factor into

23 the additional hour all elements of wages earned by Break Premium Class Members into the

24 "regular rate."
25         34.       As a result of Defendants' unlawful conduct, Plaintiffs and other members of the
26 Break Premium Class have suffered damages in an amount, subject to proof, to the extent they
27 were not paid all premium wages owing for meal and rest period violations.
28
                                                COMPLAINT



                                                                                           Exhibit B, Page 15
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 11 of 16



 1          35.      Pursuant to Labor Code Section 218, Plaintiffs and other members of the Break

 2 I Premium Class are entitled to recover the full amount of their unpaid additional pay for meal and
 3 rest period violations. Pursuant to Labor Code Section 218.5, Plaintiffs and other members of
 4 the Break Premium Class are entitled to recover their reasonable attorneys' fees and costs of suit.
 5 Pursuant to Labor Code Section 218.6 or Civil Code Section 3287(a), Plaintiffs and other

 6 members of the Break Premium Class are entitled to recover prejudgment interest on the

 7 additional pay owed for meal and rest perioo violations.

 8                                   SECOND CAUSE OF ACTION

 9       FAILURE TO PAY ALL WAGES DUE AND OWING ON SEPARATION FROM

10                                           EMPLOYMENT

11                                    (Cal. Labor Code §§ 201-203)

12                (By Plaintiffs and the Waiting Time Penalty Class Against Defendants)

13          36.      Plaintiffs re-allege and incorporate by reference all of the foregoing paragraphs,

14 as though they are set forth in full.

15          37.      Plaintiffs and the other members of the Waiting Time Penalty Class were

16 employees of Defendants covered by Labor Code Sections 201 or 202 whose employment with

17 Defendants ended during the relevant class period.

18          38.      Pursuant to Labor Code Sections 201 or 202, Plaintiffs and other members of the

19 Waiting Time Penalty Class were entitled upon cessation of employment with Defendants to

20 timely payment of all wages earned and unpaid prior to termination. Discharged employees

21 were entitled to payment of all wages earned and unpaid prior to discharge immediately upon

22 termination. Employees who resigned were entitled to payment of all wages earned and unpaid

23 prior to resignation within 72 hours after giving notice of resignation or, if they gave 72 hours

24 previous notice, they were entitled to payment of all wages earned and unpaid prior to
25 resignation at the time of resignation.
26          39.      As alleged above, Defendants failed to pay Plaintiffs and other members of the
27 Waiting Time Penalty Class all wages earned and unpaid prior to termination, including sick pay
28
                                                [.il]Ti12 WARNr


                                                                                           Exhibit B, Page 16
       Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 12 of 16



 1 wages and break premium wages at the time of the cessation of the employee-employer

 2 relationship in accordance with Labor Code Section 201 or 202. (According to the California

 3 Supreme Court, sick pay is a form of wages. Nfurphy v. Kenneth Cole Prods., 40 Ca1.4th 1094,

 4 1103 (2007).) Plaintiffs are informed and believe and thereon allege that at all relevant times

 5 I within the applicable limitations period, Defendants maintained and continue to maintain a

 6 policy or practice of not paying terminated employees all their final wages, including sick pay

 7' wages and break premium wages, earned before termination due under Labor Code Section 201

 8 or 202.

 9           40.   Defendants' failure to pay Plaintiffs and members of the Waiting Time Penalty

10 I Class all wages earned prior to termination in accordance with Labor Code Sections 201 or 202

11 was willful. Defendants had the ability to pay all wages earned by employees prior to

12 termination in accordance with Labor Code Sections 201 or 202, but intentionally adopted

13 policies or practices incompatible with the requirements of Labor Code Sections 201 or 202.

14           41.   Pursuant to Labor Code Section 201 or 202, Plaintiffs and other members of the

15 Waiting Time Penalty Class are entitled to all wages earned prior to termination that Defendants

16 failed to pay them.

17           42.   Pursuant to Labor Code Section 203, Plaintiffs and other members of the Waiting

18 I Time Penalty Class are entitled to continuation of their wages, from the day their earned and

19 unpaid wages were due upon termination until paid, up to a maximum of 30 days.

20           43.   As a result of Defendants' conduct, Plaintiffs and other members of the Waiting

21 Time Penalty Class have suffered damages in an amount, subject to proof, to the extent they

22 were not paid for all wages earned prior to termination.

23           44.   As a result of Defendants' conduct, Plaintiffs and members of the Waiting Time

24 Penalty Class have suffered damages in an amount, subject to proof, to the extent they were not

25 paid all continuation wages owed under Labor Code Section 203.

26           45.   Pursuant to Labor Code Sections 218 and 218.5, Plaintiffs and other members of

27 the Waiting Time Penalty Class are entitled to recover the full amount of their unpaid wages,
                                                                                   I


28
                                                COMPLAINT



                                                                                          Exhibit B, Page 17
       Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 13 of 16



 11 continuation wages under Labor Code Section 203, reasonable attorneys' fees and costs of suit.

 2 1 Pursuant to Labor Code Section 218.6 or Civil Code Section 3287(a), Plaintiffs and other
 3 members of the Waiting Time Penalty Class are entitled to recover prejudgment interest on the
 4 amount of their unpaid wages and unpaid continuation wages.

 5                                    THIRD CAUSE OF ACTION

 6         FOR RESTITUTION OF UNPAID WAGES PURSUANT TO BUSINESS AND

 7                              PROFESSIONS CODE SECTION 17200

 8                                     (UNFAIR COMPETITION)

 9                         (By Plaintiffs and the Classes Against Defendants)

10          46.     Plaintiffs re-allege and incorporate by reference all of the foregoing paragraphs,

11 as though they are set forth in full.      i

12          47.     Beginning at an exact date unknown to Plaintiffs, Defendants engaged in unfair

13 competition as defined in California Business and Professions Code section 17200.

14          48.   Section 17200 provides a private cause of action for any "unlawful, unfair or
                                                                     I
15 fraudulent business practice and unfair, deceptive, untrue or misleading advertising."

16          49.     At all times relevant to this action, Plaintiffs and other members of the Classes

17 were employees of Defendants entitled to the benefits of Labor Code sections 201-203, 226.7,

18 246 and 512.

19          50.     During the relevant time period, Defendants intentionally and willfully failed to

20 pay Plaintiffs and other members of the Paid Sick Leave Class their sick pay wages at the rate of

21 pay required by law. Accordingly, Plaintiffs and other members of the Paid Sick Leave Class did

22 not receive the full amount of paid sick time that they were entitled to receive by law.

23          51.     During the relevant time period, Defendants intentionally and willfully failed to

24 pay Plaintiffs and other members of the Break Premium Class their meal and rest break premium
25 wages at the rate of pay required by law. Accordingly, Plaintiffs and other members of the Break

26 Premium Class did not receive the full amount of premium wages that they were entitled to
27 receive by law.
28
                                                  COMPLAINT



                                                                                          Exhibit B, Page 18
        Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 14 of 16



 1          52.     During the relevant time period, Defendants intentionally and willfully failed to

 2 pay Plaintiffs and other members of the Waiting Time Penalty Class the full amount of their sick

 3 pay wages and/or premium wages upon the separation of employment by Defendants and,

 4 thereafter, failed to pay waiting time penalties pursuant to Labor Code section 203 to the

 5 members of the Waiting Time Penalty Class. Accordingly, Plaintiffs and members of the

 6   Waiting Time Penalty Class did not receive all of the wages they were entitled to receive by law.

 7           53.    The unlawful conduct of Defendants alleged herein constitutes unfair competition

 8 within the meaning of Business and Professions Code section 17200. Due to its unlawful and

 9 unfair business practices in violation of the Labor Code, Defendants have gained a competitive

10 advantage over other comparable companies doing business in the State of California that

11 comply with their obligations under the Labor Code.

12           54.    As a result of Defendants' unfair competition as alleged herein, Plaintiffs and

13 other members of the Classes have suffered injury in fact and lost money or property. Plaintiffs

14 and members of the Classes have been deprived of their rights to all paid sick leave wages owed

15 to them, additional premium wages for meal and rest period violations; and/or timely payment of

16 all earned wages due upon termination of employment.

17           55.    Pursuant to Business and Professions Code section 17203, Plaintiffs and other

18 II members of the Classes are entitled to restitution of the amount of sick time pay by which

19 Defendants underpaid them, the amount of the premium wages by which Defendants underpaid

20 them, and to their reasonable attorneys' fees and costs under Code of Civil Procedure section

21 1021.5.

22                                       PRAYER FOR RELIEF

23           WHEREFORE, Plaintiffs on behalf of themselves and all others similarly situated, prays

24 II for relief and judgment against Defendants as follows:

25                                      CLASS CERTIFICATION:

26           1.     An order that the action be certified as a class action;

27           2.     An order that Plaintiffs be certified as the representatives of the Classes;

28
                                                 COMPLAINT



                                                                                              Exhibit B, Page 19
      Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 15 of 16



 1        3.     An order that counsel for Plaintiffs be confirmed as Class counsel;

 2                             ON THE FIRST CAUSE OF ACTION:

 3        1.     Damages for unpaid premiums for meal and rest period violations;

 4        2.     Prejudgment interest;

 5                            ON THE SECOND CAUSE OF ACTION:

 6        1.     Damages for unpaid wages earned prior to termination of employment;

 7        2.     Damages for unpaid continuation wages owed for failing to pay all earned wages

 8               timely upon termination of employment;

 9        3.     Prejudgment interest;

10                            ON THE THIRD CAUSE OF ACTION:

11        1.     Restitution of all underpayment of paid sick leave wages by Defendants to

12               Plaintiffs and members of the Paid Sick Leave Class;

13        2.     Restitution of all underpayment of premium wages by Defendants to Plaintiffs

14               and members of the Break Premium Class;

15        3.     Prejudgment interest;

16                               ON ALL CAUSES OF ACTION:

17        1.     Judgment in favor of Plaintiffs and the putative Classes and against Defendants;

18        2.     Reasonable attorneys' fees;

19        3.     Costs of suit; and

20        4.     Such other relief as the Court deems just and proper.

21 Dated: February 26, 2021                      MOSS BOLLINGER LLP

22

23

24                                              By:
                                                Jeremy F. Bollinger
25                                              Attorneys for Plaintiffs Damaris Roman
                                                and Johnnie Corina III
26
27
28
                                               COMPLAINT



                                                                                         Exhibit B, Page 20
     Case 1:21-cv-00667-NONE-JLT Document 1-4 Filed 04/21/21 Page 16 of 16



1                                 DEMAND FOR JURY TRIAL

2        Plaintiffs demand a trial by jury for themselves and the Classes on all claims so triable.

3 Dated: February 26, 2021                      MOSS BOLLINGER LLP

4

 5

6                                              By:
                                               Jeremy F. Bollinger
 7                                             Attorneys for Plaintiffs Damaris Roman
                                               and Johnnie Corina III
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             COMPLAINT



                                                                                         Exhibit B, Page 21
